Exhibit 10.1

Confidential

                    February 5, 2010

John A. Thain
     at the address on file with
     CIT Group Inc.

Dear John:

     I am pleased to confirm the terms of your employment with CIT Group Inc.

      1.      Effective Date. February 8, 2010.         2.      Position. On the
Effective Date, you will begin to serve as Chairman and Chief Executive Officer
of CIT. In this capacity, you will report only and directly to the Board of
Directors of CIT and have all of the customary authorities, duties and
responsibilities that accompany your position. Additionally, you shall be
appointed to the Board on the Effective Date and nominated for re-appointment
when your term expires (for so long as you are employed with CIT).         3.   
  Cash Salary. Your initial cash salary will be $500,000 per year.         4.   
  Stock Salary. In addition to your cash salary, you will receive bi-monthly
awards of stock or restricted stock units in CIT. These awards, which we refer
to as stock salary, will be at an initial rate of $5,500,000 per year, of which
$2,500,000 of your annual stock salary will be subject to a 1-year holding
period and the remaining $3,000,000 will be subject to 3-year holding period.
Your stock salary awards will be subject to additional terms, including the
following:

 * Initially, your stock salary will be in the form of restricted stock units of
   CIT.

 * The restricted stock units will be immediately vested upon grant. Restricted
   stock units in respect of the 1-year holding period awards will be paid on
   the 1st anniversary of each grant date, and the restricted stock units in
   respect of the 3-year holding period awards will be paid on the 3rd
   anniversary of each grant date.

 * The restricted stock units will be paid in stock. The stock you receive will
   be immediately transferable and tax will be withheld by CIT in kind (unless
   otherwise directed by you).

--------------------------------------------------------------------------------




 * The restricted stock units will be paid early in the event of your death or
   disability or a qualifying change in control of CIT.

    CIT will make these stock awards to you pursuant to a more detailed award
agreement, which will govern the awards.             5.      Annual Incentive
Awards. You may be eligible for additional long-term incentive awards from time
to time. It is expected that the Board will award you a long-term incentive
award during 2010 with a targeted amount of up to $1,500,000. Any such awards
will be in the discretion of the Board, subject to the following:

 * Incentive awards will vest on the 2nd anniversary of the grant date and will
   be subject to transfer/payout restrictions for an additional 1-year period
   following vesting.

 * Stock incentive awards to be subject to clawback, including for unnecessary
   and excessive risk.

    CIT will make these stock awards to you pursuant to a more detailed award
agreement, which will govern the awards.             6.      Benefits. Subject
to applicable law and regulations, you will be entitled to benefits consistent
with senior executives of CIT and reimbursement of reasonable business expenses,
in each case in accordance with applicable CIT policies as in effect from time
to time. CIT will also provide you with a car and driver to facilitate your
travel. In addition, after termination of your employment, you will have the
option to elect continued medical coverage under CIT’s retiree health and
welfare plans, but only to the extent CIT continues to offer such retiree health
and welfare benefits, subject to timely payment by you of periodic contributions
equal to CIT’s full cost of providing such elected coverage. In connection with
your joining CIT, CIT will also promptly pay reasonable legal fees, not to
exceed $35,000, incurred in connection with your review of this letter.        
7.      Executive Compensation Standards. Your compensation is subject to
applicable federal regulations (including TARP and FDIC regulations) that may be
issued and in effect from time to time. You may receive compensation from CIT
only to the extent that it is consistent with those regulations.         8.     
Indemnification and Cooperation. During and after your employment, CIT will
indemnify you in your capacity as a director, officer, employee or agent of CIT
to the fullest extent permitted by applicable law and CIT’s charter and by-laws,
and will provide you with director and officer liability insurance coverage
(including post-termination/post-director service tail coverage) on the same
basis as CIT’s other executive officers. CIT agrees to cause any successor to
all or substantially all of the business or assets (or both) of CIT to assume
expressly in writing and to agree to perform all of the obligations of CIT in
this paragraph.

-2-

--------------------------------------------------------------------------------




        You agree (whether during or after your employment with CIT) to
reasonably cooperate with CIT in connection with any litigation or regulatory
matter or with any government authority on any matter, in each case, pertaining
to CIT and with respect to which you may have relevant knowledge, provided that,
in connection with such cooperation, CIT will reimburse your reasonable expenses
and you shall not be required to act against your own legal interests.        
9.      Other Activities. During your employment, you may (1) serve on civic or
charitable boards, (2) manage personal investments or (3) deliver lectures or
fulfill speaking engagements, so long as (A) these activities do not interfere
with your performance of your responsibilities and (B) any service on a future
civic or charitable board is approved by the Board’s Nominating and Governance
Committee. You have advised us of the civic and charitable boards you currently
serve on and that service has been approved by the Board.         10.     
Disputes. If there is a dispute between you and CIT about your employment and
you substantially prevail on the merits, CIT will reimburse your reasonable
costs, including your reasonable legal fees.         11.      Tax Matters. To
the extent any taxable expense reimbursement or in-kind benefits under Sections
6, 8 or 10 is subject to Section 409A of the Internal Revenue Code of 1986, as
amended, the amount thereof eligible in one taxable year shall not affect the
amount eligible for any other taxable year, in no event shall any expenses be
reimbursed after the last day of the taxable year following the taxable year in
which you incurred such expenses and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Each payment under this letter will be treated as
a separate payment for purposes of Section 409A. To extent that any benefit or
payment would be subject to the additional tax of Section 409A if paid or
provided during the six months beginning on the date of termination of your
employment, it will be paid or provided on the six-month anniversary of that
date (or earlier, if permitted by Section 409A).         12.      Non-Solicit
and Non-Disparagement. You agree to the restrictions set forth in Annex A.

> We look forward to your leadership.

-3-

--------------------------------------------------------------------------------




    Sincerely,           CIT GROUP INC.         By: /s/ Robert J. Ingato    

--------------------------------------------------------------------------------

    Robert J. Ingato     Executive Vice President, General Counsel     &
Secretary


I agree with and accept the foregoing terms.           /s/ John A. Thain    

--------------------------------------------------------------------------------

    John A. Thain    




-4-

--------------------------------------------------------------------------------




Annex A

Non-Solicit and Non-Disparagement

You agree that:

      A.      During the time that you are employed by CIT and then for one year
after the date of termination of your employment for any reason, you will not,
without the written consent of the Board, directly or indirectly attempt to
Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the CIT Group.         B.     
During the time that you are employed by CIT and then for one year after the
date of termination of your employment for any reason, you will not, without the
written consent of the Board, directly or indirectly attempt to Solicit anyone
who is then an employee of the CIT Group (or who was such an employee within the
prior six months) to resign from the CIT Group or to apply for or accept
employment with any Competitive Enterprise.         C.      During the time that
you are employed by CIT and then for one year after the date of termination of
your employment for any reason, you will not, without the written consent of the
Board, directly or indirectly disparage or publicly criticize CIT or any of its
affiliates.

CIT agrees that for a one year period following termination of your employment
from CIT for any reason, it will not, without your prior written consent,
disparage or publicly criticize you. Solely for purposes of the immediately
preceding sentence, “CIT” shall be deemed to refer only to CIT’s officers (as
defined under Rule 16a-1(f) of the Securities Exchange Act of 1934).

In connection with the preceding, the following terms have the meaning
indicated:

>      “CIT Group” means CIT and its affiliates.
> 
>      “Client” means any client of the CIT Group whose identity became actually
> known to you in connection with your relationship with or employment by the
> CIT Group.
> 
>      “Competitive Enterprise” means any business enterprise that either (1)
> engages in any activity that competes anywhere with any activity that the CIT
> Group is then engaged in or (2) holds a 5% or greater equity, voting or profit
> participation interest in any enterprise that engages in such a competitive
> activity.
> 
>      “Solicit” means any direct or indirect communication of any kind that in
> any way invites, advises, encourages or requests any person to take or refrain
> from taking any action.

You acknowledge that the provisions above are reasonable and necessary for the
protection of CIT and its respective affiliates and that the provisions above
shall survive the termination of your employment with CIT. In addition, you
further acknowledge that CIT and its respective affiliates will be irrevocably
damaged if such covenants are not specifically enforced. Accordingly, you agree
that, in addition to any other relief to which CIT may be entitled, CIT will be
entitled to seek and obtain injunctive relief (without the

A-1

--------------------------------------------------------------------------------




requirement of any bond) from a court of competent jurisdiction for the purposes
of restraining you from an actual or threatened breach of such covenants.

Notwithstanding the preceding, your obligations under this Annex are conditioned
on CIT’s obligations under Sections 3 and 4 of the letter agreement not being
limited in any material respect by Section 7 of the letter agreement.

A-2

--------------------------------------------------------------------------------